 651301 NLRB No. 96EXPRESS MESSENGER SYSTEMS1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2With respect to part II, B,2 of the judge's decision, we find that the Re-spondent's supervisor Lawson Lloyd's order to employee Karl Haas to get out,
in the context of their preceding exchange of statements, establishes that Haas
was discharged by the Respondent, and that he did not voluntarily quit.In addition, we note that the duration of the collective-bargaining agreementin this case was from July 18, 1988, to July 17, 1990.3The judge inadvertently failed to include certain standard injunctive lan-guage in the Order. We have corrected this omission by adding a narrow
cease-and-desist provision and have otherwise conformed the provisions of the
notice to those of the Order.Express Messenger Systems, Inc. and Karl Haas.Case 20±CA±22569February 8, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn June 29, 1990, Administrative Law JudgeGeorge Christensen issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed a brief answering the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Ex-
press Messenger Systems, Inc., San Francisco, Cali-
fornia, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 1.
``1. Cease and desist from
``(a) Disciplining its employees for disseminating in-formation concerning protections and benefits available
to them by virtue of their employment and urging them
to take actions designed to secure such protections and
benefits.``(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discipline you for disseminating infor-mation about protections and benefits available to you
as an employee and urging any coworker or coworkers
to take action designed to secure those protections and
benefits.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer immediate reinstatement to KarlHaas to his former position or, if that position no
longer exists, to a substantially equivalent position,
with all rights, benefits, and seniority restored and WEWILLmake him whole for any loss of earnings andother benefits he suffered by virtue of our discrimina-
tion against him for advising a coworker of the rights,
benefits, and protections she would be entitled to under
the collective-bargaining agreement between us and
Teamsters Local 665 on completion of her proba-
tionary period and urging her to remain in our employ
until she completed her probationary period.WEWILL
notify Karl Haas that we have removedfrom our files any reference to his discharge and that
the discharge will not be used against him in any way.EXPRESSMESSENGERSYSTEMS, INC.Donald R. Rendall, Esq., for the General Counsel.Ned A. Fine (Fisher & Phillips), of San Francisco, Cali-fornia, for Express Messenger.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. OnMarch 20, 1990, I conducted a hearing at San Francisco,
California, to try issues raised by a complaint issued on May 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Read 1989 after further date references omitting the year.2While every apparent or nonapparent conflict in the evidence has not beenspecifically resolved below, my findings are based on my examination of the
entire record, my observation of the witnesses' demeanor while testifying and
my evaluation of the reliability of their testimony; therefore any testimony in
the record which is inconsistent with my findings is discredited.3All full-time and regular part-time driver and biker messengers employedby the Employer at its San Francisco, California facility; excluding all other
employees, dispatchers, walkers, office clerical employees, guards and super-
visors as defined in the Act.4The first quarter of 1989.5The complaint alleged, the answer admitted, and I find at all pertinenttimes Lloyd was a supervisor and agent of the Respondent acting on its behalf
within the meaning of Sec. 2 of the Act.30, 1989,1based on a charge filed by Karl Haas, an indi-vidual, on March 31, 1989.The complaint alleged and Express Messenger Systems,Inc. (Respondent) in its answer denied the Respondent dis-
charged Haas because he engaged in activities for employee
aid or protection and to discourage employees from engaging
in such activities, thereby violating the National Labor Rela-
tions Act (the Act).In its answer to the complaint, the Respondent alleged attimes material Haas was a supervisor within the meaning of
the Act, Haas was not discharged but voluntarily quit his em-
ployment and, if discharged, Haas was not discharged for en-
gaging in concerted activities protected by the Act.The issues for resolution are whether:
1. At times pertinent Haas was a supervisor within themeaning of the Act;2. If not, whether Haas voluntarily quit his employment orwas discharged; and3. If he was discharged, if he was discharged for engagingin concerted activities protected by the Act.Counsels were afforded full opportunity to adduce evi-dence, examine and cross-examine witnesses, to argue, and
to file briefs. Both filed briefs.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter the
followingFINDINGSOF
FACT2I. JURISDICTIONANDLABORORGANIZATION
The complaint alleged, the answer admitted and I find atall pertinent times the Respondent was an employer engaged
in commerce in a business affecting commerce and Team-
sters Automotive Employees Local No. 665, affiliated with
the International Brotherhood of Teamsters, Chauffeurs,
Warehousemen & Helpers of America, AFL±CIO (the
Union) was a labor organization within the meaning of Sec-
tion 2 of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsAt all relevant times the Respondent, a Minnesota corpora-tion, has maintained a facility and employed a work force at
San Francisco, California, in conducting its business, sup-
plying message and courier services to individuals and busi-
ness entities.After an election conducted by the National Labor Rela-tions Board (the Board), within a stipulated unit of the Re-
spondent's employees,3the Respondent and the Union exe-cuted a collective-bargaining agreement on July 19 for a 1-year term commencing July 18 and expiring July 17, 1990.Under the terms of that agreement:1. The Respondent recognized the Union as the exclusivecollective-bargaining representative of its full-time and reg-
ular part-time driver and biker messengers and excluded its
dispatchers and walker messengers from coverage under the
agreement and union representation.2. All employees covered by the agreement were deniedseniority protection, receipt of fringe benefits (paid vacations,
health insurance), protection against arbitrary discharge and
access to the grievance/arbitration procedures established
under the agreement until and unless they completed a 90-
day probationary period.3. The employees covered by the agreement were paid apercentage of the Respondent's charge for pickups and deliv-
eries except under specified conditions, when they were paid
a flat rate.4. The messengers were required to furnish their own ve-hicles (bikes or autos) and rent radios from the Respondent.The walker and biker messengers made pickups and deliv-eries within the central business area of San Francisco; the
driver messengers handled pickups and deliveries outside that
area.During times pertinent,4the greatest volume of Respond-ent's business was conducted during daytime hours between
Monday and Friday (though the Respondent maintained a
skeleton operation outside those hours to service its cus-
tomers). The driver dispatch board was manned during all
hours the Respondent conducted operations and the dis-
patcher or dispatchers manning that board handled all dis-
patches, including driver, biker, and walker dispatches, out-
side the Monday±Friday daytime working hours. During the
Monday±Friday daytime working hours, in addition to the
driver dispatchers, the Respondent employ a dispatcher to
man the walker dispatch board and a dispatcher to man the
biker dispatch board and a relief dispatcher to handle the
walker and biker dispatch boards during the early morning
hours (before the two regular dispatchers came on duty), to
relieve and assist regular walker and biker dispatchers during
the balance of his shift, and to perform other duties (here-
after described). The Respondent required the dispatchers to
follow a first-in first-out policy in parceling out work assign-
ments, unless a messenger happened to be present near a lo-
cation where a rush order came in for priority handling.Lawson Lloyd closely supervised the work of the bikermessengers and dispatchers during Monday±Friday daytime
working hours in the first quarter of 1989, controlling about15 biker messengers and 3 dispatchers. He possessed and ex-
ercised the power to hire and fire bike messengers and dis-
patchers, review their work performance, handle their com-
plaints and requests and, when circumstances warranted, man
the dispatch board.5Haas was hired by the Respondent as a biker messengeron January 19. After a short time, Lloyd promoted him to
the position of relief biker dispatcher, covering the early
morning walker/biker messenger dispatch function and re-
lieving regular walker and biker messenger dispatchers dur-
ing the balance of his shift. In addition to those duties, Haas 653EXPRESS MESSENGER SYSTEMS6Haas knew Lloyd was developing a plan to hire and station additionalwalker messengers at various locations in the city and utilize a van to service
those locations, enabling the walker messengers to handle a much larger pro-
portion of the Respondent's deliveries and pickups in the inner city, at the
same time substantially reducing if not eliminating the use of biker mes-
sengers.7Apparently, in Haas' opinion, by telling Finnegan she need not fear losingher job, in view of Lloyd's plan to increase the use of walker messengers and
decrease or eliminate the use of biker messengers.from time to time utilized his bike to make pickups and de-liveries, manned a telephone for the purpose of pacifying
complaining customers (troubleshooting), ran errands, and
did paperwork. He was placed on salary status following his
promotion.Neither Lloyd nor any other Respondent manager toldHaas he was authorized or empowered to hire, fire, dis-
cipline, transfer, reward, promote, layoff, or recall any other
employee, to adjust employee grievances, or to effectively
recommend any of those actions; nor did Haas at any time
hire, fire, discipline, transfer, reward, promote, lay off, or re-
call any other employee, or adjust an employee grievance.From time to time Haas interviewed applicants for bikermessenger jobs referred to him by Respondent's personnel
department. He recommended a number of applicants not be
hired (one known to him as a thief and others who appeared
to be substance abusers). Every negative recommendation he
made was rejected and the applicants hired.Per Lloyd's instructions, Haas occasionally completedforms furnished by Respondent when a bike messenger was
late in reporting for work or deficient in his or her work per-
formance and forwarded the forms to the Respondent's per-
sonnel department. There was no evidence the reports ever
resulted in any action affecting job status, or any evidence
of any action absent an independent review and evaluation
of the reports.On occasion while dispatching, in the absence of or receiptof few incoming work orders, Haas told a bike messenger he
or she could go home before the end of his or her workshift.
On other occasions a messenger who noted no or few incom-
ing orders were coming in informed Haas the messenger was
going home prior to the end of the workshift and did so,
without admonition from Haas.On occasion Lloyd asked Haas how a messenger wasdoing and Haas voiced his opinion of the messenger's work
performance; there was no evidence Lloyd ever took any ac-
tion affecting the employee's job status on the basis of Haas'
opinion or without an independent evaluation of the employ-
ee's work performance.On occasion while dispatching, Haas told a messenger hewas taking too long to complete an assignment and to ``cut
it out''; there was no evidence such admonitions were ever
reported to Lloyd or to the Respondent's personnel depart-
ment, nor that they affected the messenger's job status.In negotiations preceding the execution of the agreement,a member of the Union's bargaining committee representing
biker messengers asked the spokesman for the Respondent's
bargaining committee if the Respondent's biker dispatchers
had the authority or power to fire and was told they were
not so authorized or empowered; the union committeeman
then asked if the dispatchers had the authority or power to
hire and again received a negative reply.The only evidence of union activity or advocacy by Haasoccurred in mid-March, when Haas, in a conversation with
biker messenger Colleen Finnegan at his home, advocated
biker messengers employed by the Respondent and by other
employers in the area in the same business form a labor or-
ganization separate from the driver and walker messengers,
to secure better wages and working conditions. There was no
evidence Lloyd or any other Respondent manager heard or
were aware of those comments or Haas' views expressed to
Finnegan.Haas' employment by Respondent ended on March 30after verbal exchanges between Lloyd and Haas, following
the conclusion of a conversation between Finnegan and Haas
at the dispatch room.Finnegan approached Lloyd outside of Haas' presence andstated she was concerned over her job status, based on the
fact her work assignments had decreased substantially since
her return after a 1-week, unpaid vacation. Lloyd responded
the situation in the Respondent's biker messenger service op-
eration was chaotic and he was trying to weed out
undesirables. Finnegan asked if she was one of the
undesirables. Lloyd replied to the contrary, she was one of
his star biker messengers and she had no reason to worry
about retaining her job. Finnegan stated she nevertheless was
not earning enough to support herself and was uncertain
about whether to continue to work for the Respondent or to
seek other employment. Lloyd suggested, rather than quitting
her job, she take a leave of absence while she considered
what she was going to do. Finnegan accepted Lloyd's sug-
gestion, the two went to Respondent personnel department,
Finnegan executed a request for a leave of absence, Lloyd
approved the request, and it was handed over to the per-
sonnel department for appropriate recording.Finnegan then proceeded, alone, to the dispatch office toturn in her radio.On arriving at the dispatch office, Finnegan turned herradio over to Haas. He asked her what was happening and
she related the details of her conversation with Lloyd and her
acceptance of his advice that she secure a leave of absence
while she decided whether to remain in Respondent's employ
or secure other employment. Haas asked her if she had com-
pleted the 3-month probationary period required by the Re-
spondent-Union agreement to secure the protections and ben-
efits set out in that agreement. She was unsure, so the two
consulted a calendar and determined she needed a few more
days on the job to complete her probationary period. Haas
described the benefits and protections she would be entitled
to under the agreement after completion of her probationary
period, especially the seniority provision,6urged her to delaytaking any leave until she completed her probationary period
and told her Lloyd did not have her best interests in mind
when he advised she take a leave of absence at this time and
had lied to her.7Lloyd entered the dispatch room while Haas and Finneganwere conversing and overheard the conversation. On its com-
pletion, Lloyd told Haas he was close to firing Haas for what
he was saying to Finnegan. Haas replied he was advising
Finnegan of her rights and expressing his dismay at Lloyd's
lying about what was going on. Lloyd told Haas if he did
not like the way he was running the business, Haas could
leave. Haas responded fine, he was going to quit anyway and
was only hanging on until he qualified for health benefitsand had some dental work done, and walked away from
Lloyd while declaiming, in a loud voice (and before other 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8National Livery Service, 281 NLRB 698 (1986); Bay Area-Los Angeles Ex-press, 275 NLRB 1063 (1985); cases cited in those decisions.9Bay Area-Los Angeles Express, supra; George C. Foss Co., 270 NLRB232 (1984), enfd. 752 F.2d 1407 (9th Cir. 1985); Hydro Conduit Corp., 254NLRB 433 (1981); United Services for the Handicapped, 251 NLRB 823(1980); Western Union Co., 242 NLRB 825 (1979); Southwest Airlines, 239NLRB 1253 (1979); Hankamer Ready Mix Concrete, 234 NLRB 608 (1978);Interstate Motor Freight System, 227 NLRB 1167 (1977); Eastern GreyhoundLines, 138 NLRB 8 (1962).10Bay Area-Los Angeles Express, supra; George C. Foss Co., supra; B.P.
Oil, Inc., 256 NLRB 1107 (1981); Hydro Conduit Corp., supra; United Serv-ices for the Handicapped, supra; Fisher Foods, Inc., 245 NLRB 685 (1979);Southwest Airlines, supra; John Cuneo of Oklahoma, 238 NLRB 1438 (1978);Interstate Motor Freight System, supra; St. Petersburg Limo Service, 223NLRB 209 (1976); Spector Freight Systems, 216 NLRB 551 (1975); Grey-hound Airport Services, 189 NLRB 291 (1971); Eastern Greyhound Lines,supra.11National Livery Service, 281 NLRB 698 (1986); Bay Area-Los AngelesExpress, supra; Sherwood Trucking Co. v. NLRB, 774 F.2d 744 (6th Cir.1985); Humes Electric, 263 NLRB 1238 (1982), enfd. 715 F.2d 468 (9th Cir.1983); B.P. Oil, Inc
., supra; Fisher Foods, Inc, supra; Western Union Co.,supra; Southwest Airlines, supra; John Cuneo of Oklahoma, supra; A-1 BusLines, 232 NLRB 665 (1977); Interstate Motor Freight Systems, supra; St. Pe-tersburg Limo Service, supra; Spector Freight Systems, supra; Greyhound Air-port Services; supra; Eastern Greyhound Lines, supra.employees), management was bleeding its employees, firingthem before they could qualify for their benefits. Lloyd at
that point ordered Haas to get out and he did.The Respondent has not reinstated Haas since leaving theRespondent's premises following Lloyd ordering him to get
out.B. Analysis and Conclusions1. Supervisora. The ActUnder Section 2(11) of the Act, a supervisor is ``any indi-vidual having authority, in the interest of the employer, to
hire, transfer, suspend, lay off, recall, promote, discharge, as-
sign, reward or discipline other employees, or responsibly to
direct them, or to adjust their grievances, or effectively to
recommend such action, if in connection with the foregoing
the exercise of such authority is not of a routine or clerical
nature, but requires the use of independent judgment.''The party asserting an employee is a supervisor within themeaning of Section 2 has the burden of establishing by suffi-
cient proof the job functions of the employee in question sat-
isfy the requirements of that Section.8b. AuthorityNo evidence was adduced establishing Lloyd or any otherRespondent manager told Haas he was authorized in Re-
spondent's interest to hire, transfer, suspend, lay off, recall,
promote, discharge, assign, reward or discipline other em-
ployees, or to adjust their grievances. To the contrary, it was
established Haas never was told he was so authorized.The Board and courts reviewing its decisions frequentlyhave held in the absence of such authorization, dispatchers
and employees similarly employed were not supervisors
within the meaning of Section 2(11).9c. Effective recommendationsIt was established from time to time the Respondent's per-sonnel department referred applicants for biker messenger
positions to Haas for his opinion concerning their qualifica-
tions. It was further established, however, Haas' negative
opinions or recommendations regarding prospective hires
were uniformly and without exception rejected and those ap-
plicants hired by the person authorized by the Respondent to
hire.It was also established from time to time Lloyd solicitedHaas' opinion of the work performances of various biker
messengers. It was not established, however, Lloyd ever took
any action affecting the job status of any messenger about
whose performance he solicited Haas' opinion or rec-
ommendation.It was further established Haas, pursuant to Lloyd's in-structions, completed and forwarded to the Respondent's per-
sonnel department forms noting biker messengers' tardiness
and faulty job performances. It was not established, however,
the job status of any employee named in those reports was
affected thereby or that Haas had any voice or role in any
decision affecting the named employees' job status, if any
such decision was made.The Board and reviewing courts regularly have held suchevidence fails to establish a dispatcher or similarly situated
employee effectively recommended any of the actions set out
in Section 2 and therefore was a supervisor within the mean-
ing of Section 2(11).10d. Use independent judgment in assigning anddirectingemployees
It was established Haas spent a substantial portion of hisworkday dispatching biker messengers to pick up and deliver
packages, documents, etc. for customers located in the cen-
tral part of the city. For the most part, those dispatches in-
volved following a set pattern; i.e., directing the first mes-
senger who reported in to make the first pickup and delivery
requested by a customer, directing the second messenger who
reported in to make the second, etc., slotting messengers into
the sequence as they completed assignments. On a few occa-
sions (such as receipt of a rush request at a premium charge
from a customer and a messenger who had completed an as-
signment was in the immediate vicinity of the rush pickup
or delivery, Haas departed from the set pattern, again accord-
ing to Respondent's instructions and practice, and radioed
that messenger to make the pickup or delivery). Haas also
handled assignment of break and lunchtimes, advice on loca-
tions and travel routes, etc., and advised messengers theywere free to quit work prior to their normal quitting times
when there was an adequate supply of messengers to handle
the work during slack periods, as well as acknowledge re-
ports from messengers they were quitting work prior to their
normal quitting times when they were awaiting but not re-
ceiving any assignments due to a lack of customer orders.Certainly the performance of these dispatching duties byHaas required he assign and direct messengers in the interest
of the Respondent; I find, however, the exercise of those
functions occurred within parameters established by the Re-
spondent and did not require a sufficient exercise of inde-
pendent judgment to satisfy Section 2(11) of the Act's defini-
tion of a supervisor.11 655EXPRESS MESSENGER SYSTEMS12Bay Area-Los Angeles Express, supra; Fisher Foods, Inc., supra; Inter-state Motor Freight System, supra; Spector Freight Systems, supra.13Eastern Greyhound Lines, supra; Humes Electric, supra.14Affd. sub nom Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987).15U.S. Furniture Industries., 293 NLRB 159 (1989); Jhirmack Enterprises,283 NLRB 609 (1987); El Gran Combo, 284 NLRB 1115 (1987), affd. 853F.2d 996 (1st Cir. 1988); Scientific Atlanta, 278 NLRB 622 (1986); O'HareHilton, 248 NLRB 255 (1980); Pioneer Natural Gas Co., 253 NLRB 17(1980); General Motors Corp., 239 NLRB 34 (1978).e. Solo performance, supervisor ratio, higher payThe evidence establishes during the early morning hoursbefore the regular walker and biker dispatchers reported for
duty, Lloyd was not present to supervise Haas and the walk-
er-biker messengers' performance, that Lloyd was the sole
supervisor of approximately 15 biker messengers, 2 regular
dispatchers, and 1 relief dispatcher (Haas), and Haas was
paid a salary while the biker messengers were paid a percent-
age of the Respondent's charge for their deliveries and
pickups.The Board has held when an employer has instituted pa-rameters for dispatch and similar operations, the fact the em-
ployee conducting those operations is alone for limited peri-
ods during his workshift is immaterial, and not controlling,
in the determination of whether that employee is a supervisor
within the meaning of Section 2(11) of the Act;12that thefact the ratio of employees is as high as that between Lloyd
and the employees he supervised and the fact an employee
receives higher pay than those he assigns or directs likewise
is not controlling, absent of proof of the exercise of super-
visory functions by the employer within the meaning of Sec-
tion 2(11).13f. ConclusionOn the basis of the foregoing, I find and conclude the Re-spondent failed to meet his burden of proving at times perti-
nent Haas was a supervisor within the meaning of Section
2(11) of the Act and find, to the contrary, at all pertinent
times, Haas was an employee of the Respondent within the
meaning of Section 2(3) of the Act.2. Quit or dischargeFollowing Haas' March 30 conversation with Finnegan,Lloyd told Haas he almost had fired him while hearing what
Haas was saying to Finnegan; following Haas' defensive re-
joinder he was only advising Finnegan of her rights under
the agreement and his dismay at Lloyd's lying to her about
his plans for the biker messengers, Lloyd Haas he could
leave the Respondent's employ if he did not like the way
Lloyd was running the business; and following Haas' appar-
ent conclusion that meant he was discharged and com-
plaining he and others were being fired before they qualified
for benefits, Lloyd responded by ordering Haas to get out.In my judgment, Haas correctly interpreted Lloyd's state-ment he could leave if he did not like the way Lloyd was
running the walker/biker messenger section as a discharge, inthe context of the previous exchanges between the two. In
addition, I find and conclude Haas' reply to that statement
was not a quit, but rather the statement of a future intention,
i.e., of a plan to quit after he qualified to receive health ben-
efits and after he completed some dental work. Finally, it is
clear Lloyd's final order to Haas, i.e., to ``get out'' was
clearly and unequivocally a discharge.I therefore find and conclude on March 30 the Respond-ent, by Lloyd, discharged Haas, that he did not voluntarily
quit his employment.3. Concerted, protected activitiesFindings and conclusions have been entered above em-ployee Haas was discharged on March 30. Findings have
been entered earlier Lloyd discharged Haas for describing to
employee Finnegan the advantages and protections the agree-
ment between the Respondent and the Union would provide
to her once she completed probation and urging Finnegan to
remain on the job and refrain from commencing her leave of
absence until she had completed her probationary period.Under Section 8(a)(1) of the Act it is an unfair labor prac-tice for an employer to interfere with, coerce, or restrain an
employee in the exercise of his or her right to engage in con-
certed activities for the purpose of collective bargaining or
other mutual aid or protection.In City Disposal Systems, 465 U.S. 822 (1984), the Su-preme Court expressed its approval of the Board doctrine
acts or statements by individual employees constituted ``con-
certed activity'' within the meaning of the Act when an ob-
jective of the act or statement was to induce or initiate ac-
tions beneficial to other employees, as well as he or she.In Meyers Industries., 281 NLRB 882 (1986) (MeyersII),14the Board spelled out the principles it would apply tostatements by an individual employee alleged to constitute
``concerted activities'' protected by Section 8(a)(1) of the
Act, by quoting with approval (at p. 887) the following lan-
guage of the Third Circuit Court in Mushroom Transpor-tation Co. v. NLRB, 330 F.2d 683 (1964):It is not questioned that a conversation may constitutea concerted activity although it involves only a speaker
and a listener, but to qualify as such, it must appear at
the very least it was engaged in with the object of initi-
ating or inducing or preparing for group action or that
it had some relation to group action in the interest of
the employees.City Disposal affirmed the principle employee invocationof a right, protection or benefit established by a collective-
bargaining agreement between an employer and the labor or-
ganization involves the interests of other employees and
therefore attempted invocation of such a right, protection or
benefit constitutes a concerted activity for mutual aid or ben-
efit. A line of cases also establishes the rule employee dis-
cipline or discharge for discussing with other employees sub-
jects affecting employment interferes with, restrains and co-
erces each discussant in the exercise of his or her right to
engage in concerted activity for mutual aid or benefit.15In Jhirmack, supra, Chairman Dotson, in a concurringopinion, stated in view of the fact the discriminatee was dis-
charged for advising a coworker other employees were com-
plaining about his work performance to aid the coworker (by
motivating him to improve his job performance and keep his
job) supported the conclusion the participation of two em-
ployees constituted concerted activities for mutual aid or pro-
tection within the meaning of the Act and therefore MeyersII and its progeny were inapplicable. 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, asprovided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-tions to them shall be deemed waived for all purposes.17If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''Haas' remarks to Finnegan were for the purpose of induc-ing her to remain on the job long enough to secure protec-
tions, benefits and rights afforded employees who completed
the probationary period established in the agreement between
the Respondent and the Union. I find by so doing, Haas was
engaged in concerted activities for mutual aid or protection
and therefore the Respondent violated Section 8(a)(1) of the
Act by discharging Haas for that effort.CONCLUSIONSOF
LAW1. At all pertinent times the Respondent was an employerengaged in commerce in a business affecting commerce and
the Union was a labor organization within the meaning of
Section 2 of the Act.2. At all pertinent times Lloyd was a supervisor and agentof the Respondent acting on its behalf within the meaning of
the Act.3. At all pertinent times Haas was an employee within themeaning of the Act.4. The Respondent violated Section 8(a)(1) of the Act bydischarging Haas for engaging in concerted activities pro-
tected by the Act.5. The aforesaid unfair labor practice affected commerceas defined in the Act.THEREMEDYHaving found the Respondent engaged in an unfair laborpractice, I recommend the Respondent be directed to cease
and desist therefrom and to take affirmative action designed
to effectuate the purposes of the Act.Having found the Respondent discriminatorily dischargedHaas, I recommend the Respondent be directed to imme-
diately reinstate Haas to his former position or, if that posi-
tion is not available, to an equivalent position, with all se-
niority and other rights and privileges restored, and to make
Haas whole for any wage and benefit losses he suffered by
virtue of the discrimination practiced against him, less any
interim earnings, with the amounts due and interest computed
in accordance with the formulae of New Horizons for the Re-tarded, 283 NLRB 1173 (1987); Florida Steel Corp., 231NLRB 651 (1977); and Isis Plumbing Co., 138 NLRB 716(1962).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended16ORDERThe Respondent, Express Messenger Systems, Inc., SanFrancisco, California, its officers, agents, successors, and as-
signs, shall1. Cease and desist from disciplining its employees fordisseminating information concerning protections and bene-
fits available to them by virtue of their employment and urg-
ing them to take action designed to secure such protections
and benefits.2. Take the following affirmative actions necessary to ef-fectuate the policies of the Act.(a) Offer immediate reinstatement to Karl Haas to hisformer job or, if that job no longer exists, to equivalent em-
ployment with all seniority and other rights, benefits, and
privileges restored.(b) Make whole Karl Haas for any wage and benefit losseshe suffered due to the discrimination practiced against him
in the manner set out in the remedy section of this decision.(c) Remove from its records any references pertaining toHaas' unlawful discharge, informing him in writing this has
been done and his unlawful treatment shall not be used
against him.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its facilities in San Francisco, California, copiesof the attached notice marked ``Appendix.''17Copies of thenotice, on forms provided by the Regional Director for Re-
gion 20, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.